DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s amendments to the claims of October 7, 2021, in response to the Office Action of April 13, 2021, are acknowledged.

Response to Arguments
A.	Applicant argues that Andersson does not refer to stroke and therefore using Anderson would be modifying art that would make it unsatisfactory for its intended purpose.
	The examiner notes that Andersson was not applied nor required to teach stroke.  Andersson was used in a combination of references.  Andersson teaches the claimed agent as a short-term treatment for hypertension when oral therapy is not feasible or desirable.  Mattle provides the motivation to use such agent after a stroke wherein a short and rapidly active anti-hypertensive agent is motivated.
B.	Applicant argues that Mattle is concerned with blood pressure after ischemic stroke and Aaronson was used to assess safety by incidence of things, such as stroke.  
	The examiner notes that Mattle teaches the importance of maintaining a pre-determined blood pressure after ischemic stroke and Aaronson teaches clevidipine to be effective at doing so.  Thus, these references would logically be combined.
C.	Applicant reiterates the argument above with respect to “B”.  

D.	This rejection is withdrawn in view of the amendments to the claims.  In particular, the claims are limited to ischemic stroke rather than an ischemic or hemorrhagic stroke.
E.	Applicant argues nicardipine is taught for stroke treatment and clevidipine is not mentioned.
The examiner notes that nicardipine is used for treatment of BP after ischemic stroke and has a short half-life.  It would have been prima facie obvious to substitute one short-acting dihydropyridine calcium channel blocker for another.  For example, nicardipine is taught to be efficacious based on its hypotensive action and calcium channel blocking and it has a short half-life.  As such, substituting clevidipine for nicardipine or another dihydropyridine CCB would have a reasonable expectation of success in treating stroke through similar mechanisms of action.

Status of the Claims
	Claims 5-8, 12-16, and 18-26 are pending and examined.

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

Claims 5-8, 12-16, and 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson et al., (U.S. Pat. No. 5,739,152), in view of Mattle et al., “Blood Pressure and Vessel Recanalization in the First Hours After Ischemic Stroke,” February 2005, and in view of Stranz et al., "A Review of pH and Osmolarity," International Journal of Pharmaceutical Compounding, Vol. 6, No. 3 May/June 2002, in view of Center for Drug Evaluation and Research, “Clevidipine Pharmacometrics Review of NDA 22-156”, submitted on July 2, 2007.
Andersson teaches a short acting dihydropyridine composition comprising a lipid, an emulsifier, water, and a buffer.  The invention also relates to the use of the emulsion in intravenous administration during surgery and postoperatively in hypertension and for short term treatment of hypertension when oral therapy is not feasible or desirable.  Additionally, advantages of this formulation are described.  The compounds of the invention show short-acting, potent anti-hypertensive effects. The compounds have been dissolved in conventional solutions and in lipid emulsions and the pharmacological effects have been evaluated after intravenous infusion to spontaneously hypertensive rats (SHR). The length of the effect duration was determined by stepwise increasing of infusion rates over 15 minutes, until the mean arterial blood pressure was reduced to 30% of the control level. Upon termination of the infusion, the time required for blood pressure normalization (from 70% to 90% of control level) was determined. The so obtained ‘recovery times’, which are a measure of duration of effect for the two types of dosage forms are given in table 1.  Even further, a tonicity agent can be included (col. 5, line 57).
Andersson does not teach treatment after stroke to reduce reperfusion injury, e.g.
after stroke is frequent.  Further, Mattle indicates: “A systematic review of high BP in acute stroke and subsequent outcome showed that death, dependency, and the risk of stroke recurrence were more likely in ischemic stroke patients with higher BP values.” (P266).  
	Mattle does not teach a pH of 6-8.8 and infusion.
Stranz teaches, “the accepted pH range of 5 to 9 for solutions infused peripherally represents clinically significant variances from the ideal pH of 7.4.
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to combine the teachings of Andersson, Mattle, Stranz, and the NDA to arrive at the claimed methods of reducing stroke damage in a subject that has stroke.  One would have been motivated to do so because the prior art and the instant Specification explain that injury due to high (or low) blood pressure is known to result during reperfusion after a stroke.  Clevidipine is known to be a very short active agent with a half-life of less than one minute that is extremely efficacious in keeping the BP of a subject within a prespecified range.  The prior art teaches that a 20% lipid emulsion formulation of clevidipine was able to achieve this through intravenous infusion.  More specifically, infusion rates above 3.2 μg/kg/min were permitted up to a maximum infusion rate of 8.0 μg/kg/min.    Finally, it would have been further prima facie obvious to use a buffer to achieve a pH of a composition for peripheral infusion based on the prior art teachings that a pH of 7.4 is ideal.  Thus, using a buffer to arrive at the “ideal" pH would require nothing more than routine experimentation with a reasonable expectation of success.
While the claimed concentration is not identically taught by the prior art, it would be optimized through routine experimentation to arrive at a prespecified BP.  In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The NDA explains that the dosage may be titrated up with dosages up to double, but then once the goal BP is achieved “substantially smaller increase/decrease in dose rate” and “less frequent dose increases (every 5 min) are then warranted.” P3, 6th par.  While not needed to maintain a prima facie showing, this teaches smaller than double dosage adjustment and adjustment of dosage in minutes.   
With regard to claim 20, infusion or injection would require “filling” a syringe.  This does not constitute a patentable distinction when injection of the claimed agent to the claimed subject population is obvious in view of the cited prior art.

Claims 5-8, 12-16, and 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattle et al., “Blood Pressure and Vessel Recanalization in the First Hours After Ischemic Stroke,” February 2005, and in view of Aaronson et al., “The ECLIPSE Trials: Comparative Studies of Clevidipine to Nitroglycerin, Sodium Nitroprusside, and Nicardipine for Acute Hypertension Treatment in Cardiac Surgery Patients,” Accepted for Publication May 30, 2008, International Anesthesia Research Society, Vol. 107, No. 4, October 2008, in view of Stranz et al., "A Review of pH and Osmolarity," International Journal of Pharmaceutical Compounding, Vol. 6, No. 3 May/June 2002, in view of Center for Drug Evaluation and Research, “Clevidipine Pharmacometrics Review of NDA 22-156”, submitted on July 2, 2007.
	Mattle teaches that elevated arterial blood pressure after stroke is frequent.  Further, Mattle indicates: “A systematic review of high BP in acute stroke and subsequent outcome showed that death, dependency, and the risk of stroke recurrence were more likely in ischemic stroke patients with higher BP values.” (P266).  
	Aaronson teaches “CLV was more effective compared with NTG (P _ 0.0006) or SNP (P _ 0.003) in maintaining BP within the prespecified BP range. CLV was equivalent to NIC in keeping patients within a prespecified BP range; however, when BP range was narrowed, CLV was associated with fewer BP excursions beyond these BP limits compared with NIC.” (Abstract).  Further, acute hypertension is known to worsen reperfusion injury, inflammatory response, and platelet activation, each of which may compromise microvascular blood flow (p1110-1111, bridging par.).  Infusion rates above 3.2 μg/kg/min were permitted up to the maximum infusion rate of 8.0 μg/kg/min.  Initial infusion rate of 0.4 μg/kg/min.  Further, clevidipine was formulated in 20% lipid emulsion (p1111).  Clevidipine is a rapid-active dihydropyridine L-type calcium channel antagonist with a half-life of about one minute (p1111). 
	Aaronson does not teach a pH of 6-8.8.
Stranz teaches, “the accepted pH range of 5 to 9 for solutions infused peripherally represents clinically significant variances from the ideal pH of 7.4.
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to combine the teachings of Mattle, Aaronson, Stranz, and the prima facie obvious to use a buffer to achieve a pH of a composition for peripheral infusion based on the prior art teachings that a pH of 7.4 is ideal.  Thus, using a buffer to arrive at the “ideal" pH would require nothing more than routine experimentation with a reasonable expectation of success.
While the claimed concentration is not identically taught by the prior art, it would be optimized through routine experimentation to arrive at a prespecified BP.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
th par.  While not needed to maintain a prima facie showing, this teaches smaller than double dosage adjustment and adjustment of dosage in minutes.   
With regard to claim 20, infusion or injection would require “filling” a syringe.  This does not constitute a patentable distinction when injection of the claimed agent to the claimed subject population is obvious in view of the cited prior art.

Claims 5-8, 12-16, and 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattle et al., “Blood Pressure and Vessel Recanalization in the First Hours After Ischemic Stroke,” February 2005, and in view of Aaronson et al., “The ECLIPSE Trials: Comparative Studies of Clevidipine to Nitroglycerin, Sodium Nitroprusside, and Nicardipine for Acute Hypertension Treatment in Cardiac Surgery Patients,” Accepted for Publication May 30, 2008, International Anesthesia Research Society, Vol. 107, No. 4, October 2008, in view of Stranz et al., "A Review of pH and Osmolarity," International Journal of Pharmaceutical Compounding, Vol. 6, No. 3 May/June 2002, in view of Andersson et al., (U.S. Pat. No. 5,739,152) , in view of Center for Drug Evaluation and Research, “Clevidipine Pharmacometrics Review of NDA 22-156”, submitted on July 2, 2007.
Mattle teaches that elevated arterial blood pressure after stroke is frequent.  Further, Mattle indicates: “A systematic review of high BP in acute stroke and subsequent outcome 
	Aaronson teaches “CLV was more effective compared with NTG (P _ 0.0006) or SNP (P _ 0.003) in maintaining BP within the prespecified BP range. CLV was equivalent to NIC in keeping patients within a prespecified BP range; however, when BP range was narrowed, CLV was associated with fewer BP excursions beyond these BP limits compared with NIC.” (Abstract).  Further, acute hypertension is known to worsen reperfusion injury, inflammatory response, and platelet activation, each of which may compromise microvascular blood flow (p1110-1111, bridging par.).  Infusion rates above 3.2 μg/kg/min were permitted up to the maximum infusion rate of 8.0 μg/kg/min.  Initial infusion rate of 0.4 μg/kg/min.  Further, clevidipine was formulated in 20% lipid emulsion (p1111).  Clevidipine is a rapid-active dihydropyridine L-type calcium channel antagonist with a half-life of about one minute (p1111). 
	Aaronson does not teach a pH of 6-8.8.
Stranz teaches, “the accepted pH range of 5 to 9 for solutions infused peripherally represents clinically significant variances from the ideal pH of 7.4.
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to combine the teachings of Mattle, Aaronson, and Stranz to arrive at the claimed methods of reducing stroke damage in a subject that has stroke.  One would have been motivated to do so because the prior art and the instant Specification explain that injury dues to high (or low) blood pressure is known to result during reperfusion after a stroke.  Clevidipine is known to be a very short active agent with a half-life of less than one minute that is extremely efficacious in keeping the BP of a subject within a prespecified range.  The prior art teaches that a 20% lipid emulsion formulation of clevidipine was able to achieve this through prima facie obvious to use a buffer to achieve a pH of a composition for peripheral infusion based on the prior art teachings that a pH of 7.4 is ideal.  Thus, using a buffer to arrive at the “ideal" pH would require nothing more than routine experimentation with a reasonable expectation of success.
While the claimed concentration is not identically taught by the prior art, it would be optimized through routine experimentation to arrive at a prespecified BP.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The NDA explains that the dosage may be titrated up with dosages up to double, but then once the goal BP is achieved “substantially smaller increase/decrease in dose rate” and “less frequent dose increases (every 5 min) are then warranted.” P3, 6th par.  While not needed to maintain a prima facie showing, this teaches smaller than double dosage adjustment and adjustment of dosage in minutes.   
Mattle, Aaronson, and Stranz do not teach the excipients claimed.

It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to combine the teachings of Mattle, Aaronson, Stranz and the NDA with those of Andersson to include a co-emulsifier and tonicity agent, e.g., with the short-active dihydropyridine clevidipine in the form of an intravenous emulsion during reperfusion.  This would simply require substituting one short active dihydropyridine antihypertensive agent that has a half-life of less than 30 minutes with another compound having those same properties.  According to M.P.E.P. § 2143, “Simple substitution of one known element for another to obtain predictable results” is an exemplary rationale for a conclusion of obviousness.  As such a person of ordinary skill would have a reasonable and predictable expectation that substituting 
With regard to claim 20, infusion or injection would require “filling” a syringe.  This does not constitute a patentable distinction when injection of the claimed agent to the claimed subject population is obvious in view of the cited prior art.

Claims 5-8, 12-16, and 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbaum et al., “Early Treatment of Ischemic Stroke With a Calcium Antagonist,” Stroke Vol 22, No 4, April 1991, as evidenced by https://dailymed.nlm.nih.gov/dailymed/archives/fdaDrugInfo.cfm?archiveid=4086  (attached), in view of Stranz et al., "A Review of pH and Osmolarity," International Journal of Pharmaceutical Compounding, Vol. 6, No. 3 May/June 2002 (of record), and in view of Andersson et al., (U.S. Pat. No. 5,739,152) (of record), in view of Center for Drug Evaluation and Research, “Clevidipine Pharmacometrics Review of NDA 22-156”, submitted on July 2, 2007.
Rosenbaum teaches nicardipine was administered to 57 patients after the onset of ischemic stroke.  Intravenous therapy was used. See abstract.  Calcium antagonists result in amelioration of ischemia through multiple mechanisms of action.  Mean systolic blood pressure dropped for patients receiving nicardipine from 149 mm Hg at baseline to 142 mm Hg at 24 hours and to 138 mm Hg at 72 hours. See p439.  “This trial demonstrates that nicardipine may be given safely in doses that result in plasma levels greater than those showing increased CBF, some limitation of neuronal Ca entry, and functional improvement in an animal stroke model.”  Hypotension significantly limits the dose than can be administered.  The mean intravenous dose antibiotics and antiplatelet/anticoagulant. See p438.  However, there is no other medications that is required for treatment.  Treatment can consist of only the claimed calcium antagonist.
As evidenced by https://dailymed.nlm.nih.gov/dailymed/archives/fdaDrugInfo.cfm?archiveid=4086, nicardipine plasma concentrations have a rapid early distribution phase comprising an alpha half-life of 2.7 minutes.  Specifically, according to the NIH, 
Following infusion, nicardipine plasma concentrations decline tri-exponentially, with a rapid early distribution phase (α-half-life of 2.7 minutes), an intermediate phase (β-half-life of 44.8 minutes), and a slow terminal phase (γ-half-life of 14.4 hours) that can only be detected after long-term infusions. Total plasma clearance (Cl) is 0.4 L/hr•kg, and the apparent volume of distribution (Vd) using a non-compartment model is 8.3 L/kg. The pharmacokinetics of Cardene I.V. are linear over the dosage range of 0.5 to 40.0 mg/hr.

As such, it would have been prima facie obvious to a person having ordinary skill in the art to administer a short acting dihydropyridine, including nicardipine, to a subject with ischemic stroke.  One would be motivated to do so because Rosenbaum specifically teaches such administration to be efficacious and provide functional improvement in an animal model of stroke.  While the concentrations of agent claimed is not identically taught by the prior art, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Rosenbaum does not teach the claimed pH.
the ideal pH of 7.4.
Stranz does not teach the claimed excipients.
Andersson teaches a short acting dihydropyridine composition comprising a lipid, an emulsifier, water, and a buffer.  The invention also relates to the use of the emulsion in intravenous administration during surgery and postoperatively in hypertension and for short term treatment of hypertension when oral therapy is not feasible or desirable.  Additionally, advantages of this formulation are described.  The compounds of the invention show short-acting, potent anti-hypertensive effects. The compounds have been dissolved in conventional solutions and in lipid emulsions and the pharmacological effects have been evaluated after intravenous infusion to spontaneously hypertensive rats (SHR). The length of the effect duration was determined by stepwise increasing of infusion rates over 15 minutes, until the mean arterial blood pressure was reduced to 30% of the control level. Upon termination of the infusion, the time required for blood pressure normalization (from 70% to 90% of control level) was determined. The so obtained ‘recovery times’, which are a measure of duration of effect for the two types of dosage forms are given in table 1.  Even further, a pH-adjusting agent or tonicity agent can be included (col. 5, line 57).
The NDA explains that the dosage may be titrated up with dosages up to double, but then once the goal BP is achieved “substantially smaller increase/decrease in dose rate” and “less frequent dose increases (every 5 min) are then warranted.” P3, 6th par.  While not needed to maintain a prima facie showing, this teaches smaller than double dosage adjustment and adjustment of dosage in minutes.   
With regard to claim 20, an injection form is known to be usable.  Thus, it does not appear to be a patentable distinction to claim using a sterile syringe because intravenous administration is taught.
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to arrive at the claimed invention in view of the cited prior art.  One would have been known to do so because administration of a composition comprising a calcium channel blocker, including short acting dihydropyridine CCB such as nicardipine and isradipinde, to a subject with ischemic stroke was known to be efficacious.  Further, Andersson teaches administering a dihydropyridine via peripheral infusion to a subject to lower blood pressure wherein the composition comprising water and an emulsifier.  Further, a tonicity enhancing agent can be used.  Even further, the ideal pH for a composition peripherally infused is taught to include the claimed pH.  As such, administering an agent known to treat ischemic stroke administered via peripheral infusion in the form of an emulsion at an ideal pH for peripheral infusion would have a reasonable expectation of success.
Additionally, it would have been prima facie obvious to substitute one short-acting dihydropyridine calcium channel blocker for another.  For example, nicardipine is taught to be efficacious based on its hypotensive action and calcium channel blocking and it has a short half-life.  As such, substituting clevidipine for nicardipine or another dihydropyridine CCB would have a reasonable expectation of success in treating stroke through similar mechanisms of action.
	As such, no claim is allowed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would . 

/JARED BARSKY/Primary Examiner, Art Unit 1628